         Case 2:19-cv-06150-GJP Document 25 Filed 05/20/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DOMINICK DESIMONE,

                       Plaintiff,

       v.                                                CIVIL ACTION

 U.S. CLAIMS SERVICES, INC., and                         NO. 19-6150
 PAUL HASHIM

                       Defendants.


                                        ORDER

      AND NOW, this 20th day of May 2020, upon consideration of Plaintiff

DeSimone’s Amended Complaint (ECF No. 19), Defendants’ Motion to Dismiss (ECF

No. 20), Plaintiff’s Response (ECF No. 22), and Defendants’ Reply (ECF No. 23), it is

hereby ORDERED that the Motion is GRANTED. Counts I – IV are DISMISSED

with prejudice. The Clerk shall close this case.



                                                      BY THE COURT:



                                                       /s/ Gerald J. Pappert
                                                      ________________________
                                                      GERALD J. PAPPERT, J.
